                 Case 3:20-cv-00370-LPR Document 8 Filed 01/21/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                     NORTHERN DIVISION

RONNIE COTE                                                                                        PLAINTIFF

v.                                     Case No. 3:20-cv-00370-LPR

STEVE FRANKS, Sheriff;
BRENT COX, Director of Operations;
WESLEY MANNING, Detention Officer                                                              DEFENDANTS

                                                    ORDER

            On December 14, 2020, I granted Plaintiff Ronnie Cote’s petition to proceed IFP and

screened his Complaint.1 I recognized several pleading deficiencies and provided Mr. Cote the

opportunity to amend his Complaint.2 Mr. Cote has timely filed an Amended Complaint.3 After

a review of the Amended Complaint, I conclude that Mr. Cote’s § 1983 claims predicated on

alleged due process and first amendment violations now pass screening.4 Mr. Cote’s Amended

Complaint does not, however, fix the fatal deficiencies that I previously identified with respect to

his conditions-of-confinement claim.5 Accordingly, that claim does not pass screening.

            IT IS THEREFORE ORDERED that:

            1.       The § 1983 claims based on alleged due process and first amendment violations

proceed. The § 1983 claim based on conditions-of-confinement is dismissed without prejudice.

            2.       The Clerk should prepare and deliver summonses, along with a copy of the




1
    Order, Doc. 4.
2
    Id. at 3.
3
    Amended Complaint, Doc.6.
4
 This conclusion should not be taken as a suggestion that the claims would survive an adversarial motion to dismiss
or motion for summary judgment.
5
    Order, Doc. 4 at 3.
                Case 3:20-cv-00370-LPR Document 8 Filed 01/21/21 Page 2 of 2




Amended Complaint and copies of my Orders,6 to the United States Marshal for the Eastern

District of Arkansas for service on each of the Defendants in his personal capacity.

           3.       Mr. Cote’s motion for a copy of his file-marked Amended Complaint, Doc. 7, is

granted. The Clerk is directed to send a copy of his Amended Complaint, the docket sheet, and

this Order to Plaintiff.

           Dated, this 21st day of January, 2021.



                                                        _______________________________
                                                        LEE P. RUDOFSKY
                                                        UNITED STATES DISTRICT JUDGE




6
    Doc. Nos. 4, 6, & 8.
                                                    2
